Citation Nr: 0512636	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  92-08 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a left (minor) 
wrist disability, currently rated 30 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently rated 20 percent 
disabling.

3.  Entitlement to an increased rating for instability of the 
right knee, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from March 1979 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1991 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The claim was remanded to the RO in December 1991, September 
1995, July 1997, and December 2000.  In an August 2004 rating 
decision, the RO granted service connection for a left hand 
disability, secondary to the service-connected left wrist 
disability; and granted a separate 10 percent rating for 
instability of the right knee effective May 13, 1991.  

The grant of service connection for a left hand disability is 
separate and distinct from the left wrist disability.  Hence, 
this issue is not in appellate status and will not be 
addressed herein.  The grant of the separate rating for 
instability of the right knee encompasses the extent of 
disability associated solely with the right knee.  
Accordingly, that issue will be addressed below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's left wrist is ankylosed in a neutral 
position.

3.  The veteran's degenerative joint disease of the right 
knee is manifested by limitation of extension and increased 
functional loss due to pain on use.  

4.  The veteran's instability of the right knee is no more 
than slight.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a left (minor) 
wrist disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.71a, Diagnostic Code 5214 (2004).

2.  The criteria for an increased rating for degenerative 
joint disease of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5261 (2004).

3.  The criteria for an increased rating for instability of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.71a, Diagnostic Code 5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

A VA letter issued in March 2003 apprised the veteran of the 
information and evidence necessary to substantiate his claims 
for increased ratings.  Such correspondence also apprised him 
as to which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also advised to send 
any evidence in his possession, pertinent to the appeal, to 
VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  However, in the present case, the 
veteran's claim was initially adjudicated before the VCAA was 
enacted and the notice letter was sent in March 2003.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices that had been sent throughout the appellate period.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claims.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's private and VA treatment reports and numerous VA 
examination reports.  He has not identified any pertinent 
evidence that has not been obtained that is necessary to the 
adjudication of his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  As such, the Board finds the 
VA's duty to assist in this case has been met.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider his claims.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

II.  Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2004).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2004).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes which provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. 
§§ 4.40, 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be considered.  In Johnson v. Brown, 9 
Vet. App. 7 (1996), the Court noted that, since Diagnostic 
Code 5257 was not predicated on loss of range of motion, 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of those codes 
does not amount to pyramiding under 38 C.F.R. § 4.14, if 
there is evidence of additional disability.  VAOPGCPREC 23-
97.  A similar approach to other diagnostic codes, which do 
not involve limitation of motion, should be utilized.  
VAOPGCPREC 9-98.  

Degenerative or osteoarthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent rating will be assigned if there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  In addition, if occasional incapacitating 
exacerbations are also demonstrated, a 20 percent rating will 
be assigned.  These ratings will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5010, including Note 1 (2004).  

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability, and the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully noted 
and definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. . . . The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation, either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and non-weight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2004).

A.  Left Wrist Disability

Upon VA examination in July 1985, it was noted that the 
veteran was right hand dominant.  

The veteran filed a claim for an increased rating for his 
left wrist disability that was received by the RO on May 13, 
1991.  

Upon VA examination in March 2004, it was noted that the 
veteran's left wrist was fused and no range of motion could 
be elicited.  

Upon VA examination in May 2004, it was noted that the 
veteran's left wrist was arthrodesed in neutral position.  
There was no dorsiflexion or volar flexion; and there was no 
radial or ulnar deviation.  The scars on the wrist were 
superficial and well-healed.  The diagnosis was status post 
successful arthrodesis of the left wrist.  

The veteran's left wrist disability is currently rated 30 
percent disabling pursuant to Diagnostic Code 5214, which 
pertains to ankylosis of the wrist.  The 30 percent rating 
has been in effect since May 13, 1991, the date the veteran 
filed his claim for an increased rating.  Diagnostic Code 
5214 provides that favorable ankylosis of the minor wrist, in 
20 degrees to 30 degrees dorsiflexion, is assigned a 20 
percent disability rating; and favorable ankylosis of the 
major wrist, in 20 degrees to 30 degrees dorsiflexion 
warrants a 30 percent disability rating.  To warrant a rating 
in excess of 30 percent, the major wrist must be ankylosed in 
any other position except favorable; or the minor wrist must 
be ankylosed in an unfavorable position, in any degree of 
palmar flexion or with ulnar or radial deviation.  Extremely 
unfavorable ankylosis will be rated as loss of use of hands 
under Diagnostic Code 5125.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214, including Note (2004).  

Initially, the Board notes that in July 1985, the veteran 
reported that he was right hand dominant.  Hence, his left 
wrist disability involved his minor upper extremity.  Various 
examination reports during the rating period have documented 
different self reports from the veteran with regard to his 
arm dominance.  On one occasion, he stated that he had been 
left hand dominant prior to his wrist injury and on another 
report, he states that he was ambidextrous, but now favors 
his right arm due to the left wrist disability.  For the 
purpose of rating the veteran's left wrist disability, the 
Board has found the July 1985 examination report to be more 
probative because it was closest in time from the veteran's 
discharge from military service.  Hence, the Board concludes 
that the veteran's left wrist disability involves his minor 
arm.  

Based on the clinical evidence of record, the Board finds 
that an increased rating is not warranted for the veteran's 
left wrist disability.  The veteran's left wrist is currently 
ankylosed in neutral position, i.e., without any 
dorsiflexion.  Consequently, his left wrist is ankylosed in a 
position other than favorable, and 30 percent is the highest 
rating that may be assigned pursuant to Diagnostic Code 5214.  
There are no clinical findings in the claims folder which 
show that the veteran's left wrist is ankylosed in an 
unfavorable position.  In fact, since it has been reported 
that the wrist is in the neutral position, it clearly may not 
be concluded that there is any degree of palmar flexion, or 
ulnar or radial deviation to warrant a 40 percent rating 
under Diagnostic Code 5214.  Additionally, since Diagnostic 
Code 5214 does not contemplate limitation of motion, 
38 C.F.R. §§ 4.40, 4.45 do not apply.  See Johnson, supra.  

Overall, the evidence of record provides no basis for a 
rating in excess of 30 percent for the veteran's left wrist 
disability.  As such, the preponderance of the evidence is 
against the claim.  Therefore, the benefit-of-the-doubt 
doctrine does not apply, and the claim for an increased 
initial rating for a left wrist disability must be denied.  
38 U.S.C.A. § 5107(b); Alemany, supra.  

The Board has also considered whether an increased evaluation 
is warranted for the veteran's left wrist disability on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  However, 
the evidence of record does not demonstrate that the 
disability has resulted in a disability picture that is 
unusual and exceptional in nature.  There is no indication 
that the condition has required frequent hospitalization, or 
that the left wrist disability alone markedly interferes with 
employment so as to render impractical the application of 
schedular standards.  Accordingly, the Board finds that an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1) (2004).  

B.  Right Knee

Upon VA examination in July 1991, the veteran reported 
swelling and giving out of the right knee.  Clinical 
evaluation revealed laxity of the right anterior cruciate 
ligament.  X-rays showed degenerative joint disease.  

A VA outpatient treatment report dated in January 1992 showed 
a positive McMurray's test for the veteran's right knee.  A 
subsequent orthopedic note dated in January 1993 notes 
complaints of increased instability of the right knee.  

Upon VA examination in January 1993, the veteran reported 
occasional right knee swelling.  Range of motion studies 
revealed flexion to 90 degrees with pain and extension to 16 
degrees.  There was no swelling, deformity, or other 
impairment found on evaluation.  The diagnosis was early 
degenerative arthritis of the right patellofemoral joint with 
chondromalacia and arthralgia of the right knee.  

A VA discharge summary dated in February 1993 indicated that 
the veteran underwent an arthrotomy and a right medial 
meniscectomy for a torn medial meniscus of the right knee.  
Initial evaluation had shown medial instability and signs of 
an internal derangement of the knee.  

Upon VA examination in May 1996, the veteran reported that 
his knee hurt and locked while he walked.  It got stiff when 
he stood or sat for too long.  Clinical evaluation revealed 
that the right knee ligaments were grossly stable.  There was 
slight effusion and course crepitations with weight bearing.  
He was only able to squat to 45 degrees.  Range of motion was 
flexion to 90 degrees and extension to 0 degrees.  The 
diagnosis was right knee degenerative joint disease with 
osteopenia.  

A private medical records dated in May 2002 and June 2002 
showed that the veteran was seen for complaints of pain 
related to the degenerative joint disease of his right knee.  
In May 2002, it was noted that he walked with a fairly normal 
gait.  Range of motion was from 5 degrees to 90 degrees.  
There was a varus deformity but there was no instability.  
There was a large plica.  There was tenderness over both 
medial and lateral joint lines and there was some effusion.  
X-rays showed lateral compartment gonarthrosis and 
degenerative changes.  The impression was degenerative joint 
disease of the right knee, tear of the medial meniscus of the 
right knee, and plica of the right knee.  

VA records show that in February 2003, the veteran underwent 
a right medial meniscectomy.  

A VA outpatient treatment report dated in February 2003 
indicated that the veteran was seen for complaints of right 
knee problems.  He had not had any improvement in the pain 
after his most recent surgery.  He reported locking 
approximately two to three times per week.  He did wear a 
brace.  Physical examination revealed no effusion.  Range of 
motion was from 0 degrees to 120 degrees.  He had a 2+ 
Lachman's test but it was difficult to examine him because he 
was guarding.  The knee was stable to varus and valgus 
stress.  There was a positive patellar grind and moderate 
tenderness of the medial joint line.  The impression was 
right knee degenerative joint disease with an anterior 
cruciate ligament deficient knee and possible loose body.  

Upon VA examination in March 2004, the veteran reported 
persistent right knee pain with swelling, clicking and giving 
way.  He wore a brace on the knee but did not use a cane.  
Physical examination showed a mild limp with ambulation.  
There were well-healed scars on the right knee.  There was 
some effusion and severe tenderness over the medial and 
lateral joint line, as well as the patella.  Range of motion 
was very guarded and painful.  Flexion was to 80 degrees and 
extension was to 0 degrees.  There was pain and crepitus 
associated with movement.  There was no instability.  X-rays 
revealed osteoarthritic changes.  The diagnosis was post-
traumatic degenerative joint disease of the right knee with 
moderate to severe functional loss due to pain.  

1.  Degenerative Joint Disease

The veteran's degenerative joint disease of the right knee is 
currently rated 20 percent disabling under Diagnostic Code 
5261 which pertains to limitation of extension of the leg.  A 
noncompensable rating is assigned when flexion is limited to 
60 degrees or extension is limited to 5 degrees.  A 10 
percent rating is assigned when flexion is limited to 45 
degrees or extension is limited to 10 degrees.  A 20 percent 
rating is warranted when extension is limited to 10 degrees.  
A 20 percent rating may also be assigned when flexion is 
limited to 30 degrees.  A rating in excess of 20 percent is 
warranted when flexion is limited to 15 degrees or less, or 
extension is limited to 20 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2004).  Full range of 
motion of the knee is measured from 0 degrees extension to 
140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2004).  

Based on the evidence of record, the Board concludes that a 
rating in excess of 20 percent is not warranted for the 
veteran's degenerative joint disease of the right knee.  
Range of motion studies performed for the veteran's right 
knee show that the veteran's limitation of motion more nearly 
approximates the criteria for a 10 percent rating pursuant to 
Diagnostic Code 5261.  However, with consideration of the 
additional functional loss due to pain on use in accordance 
with 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the veteran 
was granted the next higher rating of 20 percent.  More 
severe limitation of motion has not been demonstrated, and 
additional consideration of the veteran's pain on use would 
constitute pyramiding in violation of 38 C.F.R. § 4.14 
(2004).  Therefore, a higher rating pursuant to Diagnostic 
Code 5261 is not warranted.  Furthermore, a separate rating 
is not warranted under Diagnostic Code 5260 because the 
veteran's limitation of motion does not meet the criteria for 
a noncompensable rating under that diagnostic code.  
Therefore, it may not be concluded that additional disability 
exists.  See VAOPGCPREC 9-04.  

As such, the preponderance of the evidence is against the 
claim.  Therefore, the benefit-of-the-doubt doctrine does not 
apply, and the claim for an increased rating for degenerative 
joint disease of the right knee must be denied.  38 U.S.C.A. 
§ 5107(b); Alemany, supra.  

2.  Instability of the Right Knee

As noted in the Introduction above, the veteran was awarded a 
separate 10 percent rating for instability of the right knee, 
effective May 13, 1991, the date he filed his claim for an 
increased rating.  Impairment of the knee manifested by 
recurrent subluxation or lateral instability is rated under 
Diagnostic Code 5257.  Slight recurrent subluxation or 
lateral instability is assigned a 10 percent disability 
rating.  Moderate recurrent subluxation or lateral 
instability warrants a 20 percent disability rating.  A 30 
percent disability rating requires that the recurrent 
subluxation or lateral instability be severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).  

Based on the clinical evidence of record, the Board finds 
that the instability associated with the veteran's right knee 
disability is no more than slight.  At his most recent VA 
examination in March 2004, the veteran's ligaments were found 
to be stable.  Therefore, a higher rating under Diagnostic 
Code 5257 may not be assigned.  Additionally, since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 are inapplicable.  See 
Johnson, supra.  As such, the preponderance of the evidence 
is against the claim.  Therefore, the benefit-of-the-doubt 
doctrine does not apply, and the claim for an increased 
rating for instability of the right knee must be denied.  
38 U.S.C.A. § 5107(b); Alemany, supra.  

Finally, the Board has also considered whether an increased 
evaluation is warranted for the veteran's right knee 
arthritis or instability on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  However, the evidence of record does 
not demonstrate that the disability has resulted in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the condition ever has required 
frequent hospitalization, or that the right knee disability 
alone markedly interferes with employment so as to render 
impractical the application of schedular standards.  
Accordingly, the Board finds that an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2004).  


ORDER

An increased rating for a left (minor) wrist disability is 
denied.

An increased rating for degenerative joint disease of the 
right knee is denied.

An increased rating for instability of the right knee is 
denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


